DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 9-14, filed 12/30/2021, with respect to claims have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tammy Rhodes on February 2nd, 2022.
The application has been amended as follows: 


storing, in a memory of an equipment device, a plurality of settings profiles, wherein each settings profile is a structured data set related to a wearable computing device including at least a device identifier associated with the related wearable computing device, one or more device settings, and a priority rank of the wearable computing device, wherein the one or more device settings affect the equipment device and at least one other device interfaced with the equipment device;
detecting, by the equipment device, a first wearable computing device, wherein detecting the first wearable computing device includes identifying a first device identifier, which is a device identifier associated with the detected first wearable computing device that distinguishes a presence of a first person over another;
executing, by 
adjusting, in the equipment device, the one or more device settings of the equipment device based on one or more first device settings included in the identified first settings profile in the memory;
detecting, by the equipment device, a second wearable computing device, wherein detecting the second wearable computing device includes identifying a second device identifier associated with the second wearable computing device that distinguishes a presence of a second person over another person;
executing, by 
determining, by the equipment device, distances of the first and second wearable computing devices from a remote control of the equipment device, wherein the priority ranks of the first and second wearable devices are based on the distances;
determining, by the equipment device, whether the priority rank of the second wearable computing device is higher than the priority of the first wearable computing device; and


Claim 2. 	(Cancelled) 

Claim 3.	(Previously Presented)  The method of claim 1, further comprising:
	when either of the first or second wearable computing device is no longer detected, retaining or reverting, by the equipment device, the adjusted device settings so as to implement the one or more device settings included in the settings profile associated with a highest ranking remaining detected wearable computing device. 

Claim 4.	(Previously Presented) The method of claim 1, further comprising:
 	when neither of the first and second wearable computing devices is still detected, reverting, by the equipment device, the adjusted device settings to predetermined default settings.
	 
Claim 5.	(Previously Presented) The method of claim 1, wherein the overwriting of the adjusted device settings is performed after a predetermined period of time if the second wearable computing device is still detected by the equipment device.

Claim 6. 	(Previously Presented) The method of claim 1, wherein at least one of the first and second wearable computing devices is detected based on a data signal received via one of: a local area network, a wireless area network, Bluetooth, radio frequency, and near field communication.

Claim 7. 	(Original) The method of claim 1, wherein the one or more device settings includes a setting associated with at least one of: subtitling, language preferences, audio settings, display settings, color correction, color adjustment, closed captioning, content selection, content recording, and device timers.


a memory configured to store program code and a plurality of settings profiles, wherein each settings profile is a structured data set related to a wearable computing device including at least a device identifier associated with the related wearable computing device, one or more device settings, and a priority rank of the wearable computing device, wherein the one or more device settings affect the equipment device and at least one other device interfaced with the equipment device;
a processor configured to execute the program code stored on the memory so as to:
detect a first wearable computing device, wherein detecting the first wearable computing device includes identifying a device identifier, as a first device identifier, associated with the detected first wearable computing device that distinguishes a presence of a first person over another;
query the memory to identify a first settings profile of the plurality of setting profiles with the first device identifier; 
adjust the one or more device settings of the equipment device based on one or more first device settings included in the identified first settings profile in the memory;
detect a second wearable computing device, wherein detecting the second wearable computing device includes identifying a second device identifier associated with the second wearable computing device that distinguishes a presence of a second person over another person;
query the memory to identify a second settings profile, which is a profile stored in the memory in association with the second device identifier;
determine, by the equipment device, distances of the first and second wearable computing devices from a remote control of the equipment device, wherein the priority ranks of the first and second wearable devices are based on the distances;
determine whether the priority rank of the second wearable computing device is higher than the priority rank of the first wearable computing device; and
overwriting the adjusted device settings based on the determination and one or more second device settings identified in the second settings profile in the memory.

Claims 9-11. 	(Canceled) 

Claim 12.	(Previously Presented) The apparatus of claim 8, wherein the overwriting of the adjusted device settings is performed after a predetermined period of time if the second wearable computing device is still detected by the equipment device.

Claim 13. 	(Previously Presented) The apparatus of claim 8, wherein at least one of the first and second wearable computing devices is detected based on a data signal received via one of: a local area network, a wireless area network, Bluetooth, radio frequency, and near field communication.

Claim 14. 	(Previously Presented) The apparatus of claim 8, wherein the one or more device settings includes a setting associated with at least one of: subtitling, language preferences, audio settings, display settings, color correction, color adjustment, closed captioning, content selection, content recording, and device timers.

Claim 15. 	(Currently Amended) A non-transitory computer readable media having instructions operable to cause one or more processors to perform the operations comprising:
storing, in a memory of an equipment device, a plurality of settings profiles, wherein each settings profile is a structured data set related to a wearable computing device including at least a device identifier associated with the related wearable computing device, one or more device settings, and a priority rank of the wearable computing device, wherein the one or more device settings affect the equipment device and at least one other device interfaced with the equipment device;
detecting, by the equipment device, a first wearable computing device, wherein detecting the first wearable computing device includes identifying a device identifier, as a first device identifier, associated with the detected first wearable computing device that distinguishes a presence of a first person over another;

adjusting, in the equipment device, the one or more device settings of the equipment device based on one or more first device settings included in the identified first settings profile in the memory;
detecting, by the equipment device, a second wearable computing device, wherein detecting the second wearable computing device includes identifying a second device identifier associated with the second wearable computing device that distinguishes a presence of a second person over another;
executing, by the 
determining, by the equipment device, distances of the first and second wearable computing devices from a remote control of the equipment device, wherein the priority ranks of the first and second wearable devices are based on the distances;
determining, by the equipment device, whether the priority rank of the second wearable computing device is higher than the priority rank of the first wearable computing device; and
overwriting, in the equipment device, the adjusted device settings based on the determination and one or more second device settings identified in the second settings profile in the memory.

Claims 16-18. 	(Canceled) 

Claim 19.	(Previously Presented) The non-transitory computer readable media of claim 15, wherein the overwriting of the adjusted device settings is performed after a predetermined period of time if the second wearable computing device is still detected by the equipment device.



Claim 21.	(Cancelled) 

Claim 22.	(Previously Presented) The apparatus of claim 8, wherein the processor is further configured to, when either of the first or second wearable computing device is no longer detected, retaining or reverting the adjusted device settings so as to implement the one or more device settings included in the settings profile associated with a highest ranking remaining detected wearable computing device.

Claim 23.	(Previously Presented)  The apparatus of claim 8, wherein the processor is further configured to, when neither of the first and second wearable computing devices is still detected, revert the adjusted device settings to predetermined default settings.

Claim 24.	(Cancelled)

Claim 25.	(Previously Presented) The non-transitory computer readable media of claim 15, further having instructions operable to cause one or more processors to perform the operations comprising:
	when either of the first or second wearable computing device is no longer detected, retaining or reverting, by the equipment device, the adjusted device settings so as to implement the one or more device settings included in the settings profile associated with a highest ranking remaining detected wearable computing device.

Claim 26.	(Previously Presented)  The non-transitory computer readable media of claim 15, further having instructions operable to cause one or more processors to perform the operations comprising:







s 1, 3-8, 12-15, 19-20, 22-23 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 8 and 15, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 8 and 15 as a whole; and further defined by examiner’s amendments. Therefore, claims 1, 8 and 15 are held allowable.
Regarding claims 3-7, 12-14, 19-20, 22-23 and 25-26, they depend from allowable claims 1, 8 and 15. Therefore, claims 3-7, 12-14, 19-20, 22-23 and 25-26 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423